Citation Nr: 1528977	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  12-07 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than January 26, 2009 for the assignment of a 10 percent rating for degenerative joint disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel

INTRODUCTION

The Veteran served on active duty from March 1981 to August 1981 and from November 1985 to November 1989.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the Pittsburgh Foreign Cases department at the Pittsburgh, Pennsylvania Regional Office (RO) that increased the noncompensable rating for degenerative joint disease of the cervical spine to 10 percent disabling, effective from January 26, 2009.  The appellant appeals for an earlier effective date.

The Veteran was afforded a Travel Board hearing in September 2013 before the undersigned Veterans Law Judge sitting at Pittsburgh, Pennsylvania.  The transcript is of record.  

During the hearing, the Veteran appeared to raise the issues of entitlement to service connection for diabetes, and digestive, rectal and bladder disorders, as well as entitlement to increased ratings for cervical and lumbar spine disabilities.  These matters are not properly before the Board for appellate review at this time and are referred to the RO for appropriate consideration.


FINDINGS OF FACT

1.  A February 1993 rating decision granted service connection and assigned a noncompensable rating with an effective date of September 9, 1991 for cervical degenerative joint disease is final.  It was determined there was no limitation of motion or painful motion of the neck.

2.  By rating actions dated in 2010 and 2012 the noncompensable rating for cervical spine degenerative joint disease was increased to 10 percent, effective from January 26, 2009.

3.  No formal or informal claim or intent to file a claim for an increased rating for cervical spine disability was received prior to January 26, 2009.

4.  The Veteran has raised a freestanding claim for an effective date for cervical spine disability that is prohibited.  


CONCLUSION OF LAW

The criteria for an effective date prior to January 26, 2009 for a 10 percent rating for degenerative joint disease of the cervical spine are not met. 38 U.S.C.A. § 5110; (West 2014); 38 C.F.R. §§ 3.400, 20.302, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The appellant was sent a duty-to-assist letter in September 2009.  VA has fulfilled its duty to assist the appellant in substantiating his claim as warranted by law.  There is no evidence that additional development is in order before this claim may be addressed.  For the reasons discussed below, the Board finds that the evidence of record is adequate to adjudicate the claim of entitlement to an earlier effective date.  Moreover, because the law is dispositive of the claim, no further discussion of VA's duties to notify and assist is necessary. See Sabonis v. Brown, 6 Vet .App. 426, 429-30 (1994); Mason v. Principi, 16 Vet.App. 129 (2002); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Pertinent Law and Regulations

Absent a finding of clear and unmistakable error, the assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2014) and 38 C.F.R. § 3.400 (2014).  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400 (2014).

The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a)(b)(2); 38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet.App. 511 (1997); Harper v. Brown, 10 Vet.App. 125 (1997); VAOPGCPREC 12-98; 63 Fed.Reg. 56704 (1998).

VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits. Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits. 38 C.F.R. § 3.157(b) (2014).  The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of a claim when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission. 38 C.F.R. § 3.157(b).  

Factual Background and Legal Analysis

After review of the record, the Board finds that the currently assigned effective date of the award is the most appropriate one in this case.

The facts of this case may be briefly stated.  A February 1993 rating decision granted service connection for degenerative joint disease of the cervical spine based on a May 1992 foreign examination for VA that indicated that that appellant had developed neck pain within the past year.  A noncompensable disability evaluation was assigned for the cervical spine effective from September 9, 1991.  It was noted there was no limitation of motion or painful motion.  The Veteran was notified of this determination by letter in March 1993, including notification of the effective date of the award and his procedural and appeal rights.  He did not file a notice of disagreement to the amount of the award or to the effective date assigned within one year of the March 1993 notification of the decision.  As such, that rating determination is final. 38 C.F.R. § 20.1103.

A claim for an increased rating for disabilities that included the cervical spine was received in July 2009.  Following examination, a March 2010 rating decision increased the noncompensable evaluation for the cervical spine to 10 percent, effective from July 27, 2009.  By rating decision in January 2012, the Agency of Original Jurisdiction (AOJ) established an effective date of January 26, 2009 for the 10 percent disability rating based on private clinical evidence of that date showing that the Veteran had sought treatment for a symptomatic cervical spine.  Within one-year of the date of receipt of a claim, the effective date of an award for increased compensation may be the earliest date an increase in disability is ascertainable. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet.App. 125, 126 (1997).

The Veteran challenges the effective date of the 10 percent disability rating for the cervical spine and asserts and has presented testimony to the effect that the effective date of the initial award should date back to at least January 1990 when he first filed a claim.  He avers that he had neck symptoms dating back to least 1989 while in service and that his first claim for such was misplaced by U.S. Consular officials. 

At the outset, the Board has thoroughly reviewed the record to determine whether there were any unrecognized claims, informal claims or an intent to file a claim prior to January 26, 2009.  It finds, however, that there is no other document or communication from the Veteran that might be construed as a formal or informal claim for an increased evaluation for cervical spine disability prior to January 26, 2009. See 38 C.F.R. § 3.1(p), 3.155(a), 3.157(b) (2014); see also Servello, supra.

The Board acknowledges the appellant's contentions that he has had neck symptoms since service and that a compensable disability rating should have been awarded back to at least 1989 or 1990.  However, this theory of entitlement lacks legal merit.  Notwithstanding the fact that there is no evidence in the claims file that the Veteran even filed a claim in 1990 or 1991 for cervical spine disability, the Board points out that he currently raises a freestanding claim for an earlier effective date, thereby attempting to revisit the prior final determination.  The United States Court of Appeals for Veterans Claims has held that once a decision that establishes an effective date becomes final, the only way that it may be revised is if it contains clear and unmistakable error. See Rudd v. Nicholson, 20 Vet.App. 296, 299-300 (2006).  The Court has found that there are no freestanding claims for an earlier effective date and that if one is raised it should be dismissed. Id.  Accordingly, the Board must dismiss the Veteran's claim.  If the appellant wishes to challenge the initial effective date, he should submit a properly pled claim alleging clear and unmistakable error in the February 1993 rating decision. See 38 C.F.R. § 3.105 (2014).

Therefore, to the extent that this is a freestanding claim, it is dismissed.  There is no legal basis on which the Veteran's claim may be granted.  As the law and not the evidence is dispositive, the claim must be denied as a matter of law. See Sabonis v. Brown, 6 Vet.App. 426 (1994). 




	(CONTINUED ON NEXT PAGE)



ORDER

The claim of entitlement to an effective date earlier than January 26, 2009 for the assignment of a 10 percent rating for degenerative joint disease of the cervical spine is dismissed.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


